Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made effective [            ](the “Effective Date”), between
SANDRIDGE ENERGY, INC., a Delaware corporation (the “Company”), and
[            ], an individual (the “Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive desire to set forth the terms of their
agreements relating to the employment of Executive by the Company; and

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Executive agree as follows:

1. Employment. The Company hereby employs the Executive and the Executive hereby
accepts such employment subject to the terms and conditions contained in this
Agreement. The Executive is engaged as an employee of the Company and the
Executive and the Company do not intend to create a joint venture, partnership
or other relationship that might impose a fiduciary obligation on the Executive
or the Company in the performance of this Agreement, other than as an officer of
the Company.

2. Executive’s Duties. The Executive is employed on a full-time basis.
Throughout the term of this Agreement, the Executive will use his/her best
efforts and due diligence to assist the Company in the objective of achieving
the most profitable operation of the Company and the Company’s affiliated
entities consistent with developing and maintaining a quality business operation
and complying with applicable laws. Except as provided in paragraph 3, the
Executive shall devote his/her entire business skill, time, and effort
diligently to the affairs of the Company in accordance with the duties assigned
to the Executive, and the Executive shall perform all such duties, and otherwise
conduct himself/herself, in a manner reasonably calculated in good faith by
him/her to promote the best interests of the Company.

2.1 Specific Duties and Reporting. Under this Agreement, the Executive shall
report to the Chief Executive Officer or his/her successor. This reporting
relationship may change from time to time. For purposes of this Agreement, the
Executive’s then-current supervisor will be referred to as the “Executive’s
Supervisor.” During the term of this Agreement, the Executive will serve as the
[            ] for the Company, with such titles and authorities as the
Executive’s Supervisor or the Company’s Board of Directors (the “Board”) may
from time to time prescribe. The Executive will perform all of the services
required to fully and faithfully execute the position to which the Executive is
appointed and such other services as may be assigned by the Executive’s
Supervisor or the Board in their sole discretion. In addition, the precise
duties to be performed by the Executive may be changed or curtailed in the sole
discretion of the Executive’s Supervisor or the Board.

2.2 Rules and Regulations. From time to time, the Company may issue policies and
procedures applicable to employees and the Executive. The Executive agrees to
comply with such policies and procedures, which may be supplemented, modified,
changed or adopted without notice in the sole discretion of the Company at any
time. In the event of a conflict between such policies and procedures and this
Agreement, this Agreement will control unless compliance with this Agreement
will violate any law or regulation applicable to the Company or its affiliated
entities.

 

1 of 14



--------------------------------------------------------------------------------

3. Other Activities. The Executive shall not engage in any business activity
that, in the judgment of the Board, conflicts with the Executive’s duties
hereunder, whether or not such activity is pursued for gain, profit, or other
pecuniary advantage. In addition, except for the activities permitted under
paragraph 3.1 of this Agreement or approved by the Board or the Chief Executive
Officer, in writing, the Executive will not: (a) engage in activities that
require such substantial services on the part of the Executive that the
Executive is unable to perform the duties assigned to the Executive in
accordance with this Agreement; (b) serve as an officer or director of any
publicly held entity; or (c) directly or indirectly invest in, participate in or
acquire an interest in any oil and gas business, including, without limitation,
businesses (i) producing oil and gas, (ii) drilling, owning or operating oil and
gas leases or wells, (iii) providing services or materials to the oil and gas
industry, or (iv) marketing or refining oil or gas. The limitations in this
paragraph 3 will not prohibit an investment by the Executive in publicly traded
securities or the maintenance of investment interests owned prior to the
Effective Date. The Executive is not restricted from maintaining or making
investments, or engaging in other businesses, enterprises or civic, charitable
or public service functions if such activities, investments, businesses or
enterprises do not result in a violation of clauses (a) through (c) of this
paragraph 3. Notwithstanding the foregoing, the Executive will be permitted to
participate in the activities set forth in paragraph 3.1 that will be deemed to
be approved by the Company, if such activities are undertaken in strict
compliance with this Agreement.

3.1 Royalty Interests and Gifts. The foregoing restriction in clause (c) will
not prohibit the ownership of royalty interests where the Executive owns or
previously owned the surface of the land covered by the royalty interest and the
ownership of the royalty interest is incidental to the ownership of the surface
estate or the ownership of royalty, overriding royalty or working interests that
are received by gift or inheritance subject to disclosure by Executive to the
Company in writing.

4. Executive’s Compensation. The Company agrees to compensate the Executive as
follows:

4.1 Base Salary. Executive will be paid a base salary (the “Base Salary”) in an
annual rate of not less than [            ], which will be paid to the Executive
in accordance with the Company’s customary payroll practices during the term of
this Agreement.

4.2 Bonus. The Company may periodically pay bonus compensation to the Executive
in the absolute discretion of the Company and in such amounts and at such times
as the Company may determine. Executive recognizes and acknowledges that the
award of bonus compensation is not guaranteed or promised in any way.

4.3 Equity Compensation. The Executive may periodically be granted awards of
Company restricted stock or other forms of equity compensation under and subject
to the Company’s equity compensation plans (the “Equity Compensation Plans”).
The terms and provisions of the Equity Compensation Plans shall govern the award
of Company restricted stock or any other form of equity compensation. Executive
recognizes and acknowledges that the award of equity compensation is not
guaranteed or promised in any way.

4.4 Benefits. The Company sponsors a number of employee benefit plans, programs
and arrangements for the benefit of its employees, including retirement,
medical, life and disability benefits. The Executive shall have the opportunity
to participate in such plans, programs and arrangements to the same extent as
other similarly-situated Company employees; however, any participation in
Company employee benefit plans, programs or arrangements is subject to the terms
and conditions of the particular plan, program or arrangement, including any
eligibility requirements, as they may exist from time to time. Executive
recognizes and acknowledges that the Company has the right to amend, modify or
terminate its employee benefit plans, programs and arrangements at any time.

 

2 of 14



--------------------------------------------------------------------------------

4.5 Paid Time Off (“PTO”). The Executive shall be eligible for 30 days of PTO
each continuous year of employment during the term of this Agreement under the
Company’s PTO policy. Such PTO shall be calculated from the Executive’s original
date of hire. No additional compensation will be paid for failure to take PTO
and no PTO may be carried forward from one twelve month period to another.

4.6 Membership Dues. The Company will reimburse the Executive for: (a) the
monthly dues necessary to maintain a full membership in a club in the Oklahoma
City area selected by the Executive; and (b) the reasonable cost of any approved
business entertainment at such club. All other costs, including, without implied
limitation, any initiation costs, initial membership costs, personal use and
business entertainment unrelated to the Company will be the sole obligation of
the Executive and the Company will have no liability with respect to such
amounts.

5. Term. The employment relationship evidenced by this Agreement is an “at will”
employment relationship and the Company reserves the right to terminate the
Executive at any time with or without cause. In the absence of termination as
set forth in paragraph 6 below, this Agreement will extend for a term commencing
on the Effective Date, and ending on [            ] (the “Expiration Date”).
Unless the Company provides 30 days prior written notice of non-extension to the
Executive on or before the Expiration Date, the term and the Expiration Date
will be automatically extended for one additional year from the Expiration Date.
If the term of the Agreement is extended for one additional year as provided in
the preceding sentence, it will automatically expire on the one-year anniversary
of the Expiration Date. The Company’s failure to extend or renew this Agreement
shall not constitute an involuntary termination of the Executive. If the
Executive continues the employment relationship with the Company following
expiration and nonrenewal of the Agreement: (a) the Executive’s employment will
be as an “at will” employee, and (b) the Executive’s rights at termination of
employment shall be governed by paragraph 6, which survives expiration and
nonrenewal of this Agreement, as provided in paragraph 14. Notwithstanding the
foregoing, the Executive shall not receive severance benefits under more than
one plan, program or policy with the Company or other agreement with the
Company. If the Executive enters into a new agreement with the Company following
the expiration and nonrenewal of this Agreement, the terms of the new agreement,
rather than the terms of paragraph 6, below, shall govern the Executive’s rights
following termination of employment.

6. Termination. This Agreement will continue in effect until the expiration of
the term stated in paragraph 5 of this Agreement unless earlier terminated
pursuant to this paragraph 6.

6.1 Termination by Company. The Company will have the following rights to
terminate Executive’s employment:

6.1.1 Termination without Cause. The Company may terminate Executive’s
employment without Cause at any time by the service of written notice of
termination to the Executive specifying an effective date of such termination
not sooner than ten days after the date of such notice (the “Termination Date”).
If the Executive is terminated without Cause (other than a CC Termination under
paragraph 6.4 of this Agreement or on account of Executive’s incapacity or death
under paragraphs 6.5 and 6.6 of this Agreement), the Executive will receive as
termination compensation a lump sum payment equal to twelve months’ Base Salary
as in effect on the Termination Date (or, if greater, the highest Base Salary in
effect during the three year period ending on the Termination Date), which shall
be paid within 60 days of the Termination Date. However, if, on the Termination
Date, the Executive is a “specified employee” as defined in regulations under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the termination compensation is “nonqualified deferred compensation” that is
subject to Section 409A, the payment will be made on the first payroll payment
date that is more than six months following the Termination Date. The right to
the termination compensation described above is subject to the Executive’s
execution and nonrevocation of the Company’s Separation Agreement and General
Release, substantially in the form attached to this Agreement, which will
operate as a release of all legally waivable claims against the Company and its
affiliates, employees and directors. The termination payment is further
conditioned upon the Executive’s compliance with all of the provisions of this
Agreement, including all post-employment obligations.

 

3 of 14



--------------------------------------------------------------------------------

6.1.2 Termination for Cause. The Company may terminate the employment of the
Executive hereunder at any time for Cause (as hereinafter defined) (such a
termination being referred to in this Agreement as a “Termination For Cause”) by
giving the Executive written notice of such termination, which shall take effect
immediately upon the giving of such notice to the Executive. As used in this
Agreement, “Cause” means (A) the Executive’s material breach or threatened
breach of this Agreement; (B) the Executive’s failure to substantially perform
the Executive’s duties hereunder; (C) the misappropriation or fraudulent conduct
by the Executive with respect to the assets or operations of the Company or any
of its subsidiaries or affiliated companies; (D) the Executive’s willful
disregard of the instructions of the Executive’s Supervisor or the Board or the
Executive’s material neglect of duties or failure to act, other than by reason
of disability or death; (E) the Executive’s personal misconduct which, in the
judgment of the Company, could reasonably be expected to substantially injure
the Company or its reputation; or (F) the conviction of the Executive for, or a
plea of guilty or no contest to, a felony or any crime involving fraud, theft,
dishonesty, or moral turpitude. If the Executive’s employment is terminated for
Cause, the Company will not have any obligation to provide any further payments
or benefits to the Executive after the effective date of such termination other
than to the extent required by law.

6.2 Termination by Executive. The Executive may voluntarily terminate his/her
employment by the service of written notice of such termination to the Company
specifying an effective date of such termination 30 days after the date of such
notice. The Company may in its sole discretion, elect to waive all or any part
of the 30-day notice period with no further obligations being owed to the
Executive by the Company. If the Executive terminates his or her employment,
neither the Company nor the Executive will have any further obligations
hereunder, except as provided in paragraph 14.

6.3 Termination After Change in Control. If, during the term of this Agreement
there is a “Change in Control” and within two years thereafter there is a CC
Termination (as hereafter defined), then the Executive will be entitled to a
severance payment (in addition to any other rights and other amounts payable to
the Executive under paragraph 6.8 or under Company plans in which Executive is a
participant) payable in a lump sum in cash in an amount equal to two times the
sum of: (a) the Executive’s Base Salary in effect on the Termination Date (or,
if greater, the highest Base Salary in effect during the three year period
ending on the Termination Date), and (b) the average annual bonus compensation
paid pursuant to paragraph 4.2 over the last three years (or such lesser number
of years as Executive may have been employed), which shall be paid within 60
days following the CC Termination. If the foregoing amount is not paid within 60
days after the CC Termination, the unpaid amount will bear interest at the per
annum rate of twelve percent beginning on the 61st day after the CC Termination.
However, if, on the date of the CC Termination, the Executive is a “specified
employee” as defined in regulations under Section 409A of the Code and the
severance payment is “nonqualified deferred compensation” that is subject to
Section 409A, the payment will be made on the first payroll payment date that is
more than six months following the date of the CC Termination. If a severance
payment subject to Section 409A is not paid on the first payroll payment date
that is more than six months following the date of the CC Termination, the
unpaid amount will bear interest at the per annum rate of twelve percent
beginning on the day after the first payroll payment date that is more than six
months following the date of the CC Termination. The right to the termination
compensation described above is subject to the Executive’s execution and
nonrevocation of the Company’s Separation Agreement and General Release,
substantially in the form attached to this Agreement, which will operate as a
release of all legally waivable claims against the Company and its affiliates,
employees and directors. Such payment is further conditioned upon the
Executive’s compliance with all of the provisions of this Agreement, including
all post-employment obligations.

 

4 of 14



--------------------------------------------------------------------------------

6.3.1 Change in Control. For the purpose of this Agreement, a “Change in
Control” shall mean that any one of the following apply:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), other than Executive or his affiliates or
Tom L. Ward or his affiliates (the “Exempt Persons”), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 40% or
more of either (i) the then-outstanding shares of the Company’s common stock
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then-outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”). For
purposes of this paragraph (a) the following acquisitions by a Person will not
constitute a Change in Control: (i) any acquisition directly from the Company;
(ii) any acquisition by the Company; or (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
entity controlled by the Company.

(b) The individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board. Any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company’s stockholders, is approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board will be considered a member of the Incumbent Board as of the Effective
Date, but any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board will not be
deemed a member of the Incumbent Board as of the Effective Date.

 

5 of 14



--------------------------------------------------------------------------------

(c) The consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (i) the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, a corporation that as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions to one
another as their ownership, immediately prior to such Business Combination of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (ii) no Person (excluding any entity resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination) other than one
or more of the Exempt Persons beneficially owns, directly or indirectly, 40% or
more of, respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity except to the extent that such
ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the Board of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

(d) The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

6.3.2 Legal Expenses After a CC Termination. The Company will pay or reimburse
the Executive for reasonable legal fees (including, without limitation, any and
all court costs and reasonable attorneys’ fees and expenses) incurred by the
Executive in connection with or as a result of any claim, action or proceeding
brought by the Company or the Executive following a CC Termination that entitles
the Executive to a severance payment under paragraph 6.3; provided, however,
that the Company will have no obligation to pay any such legal fees, if in the
case of an action brought by the Executive, the Company is successful in
establishing with the court that the Executive’s action was frivolous or
otherwise without any reasonable legal or factual basis.

6.4 CC Termination. The term “CC Termination” means any of the following:
(a) the Executive’s employment is terminated by the Company other than under
paragraph 6.1.2, 6.5 or 6.6; (b) the Executive resigns as a result of a material
diminution in the Executive’s authority, duties, or responsibilities, a material
reduction in the Executive’s then current Base Salary or a material reduction in
the Executive’s then current benefits as provided in paragraph 4, a relocation
of more than 50 miles from the Executive’s then current place of employment
being required by the Board or the Executive’s Supervisor, or a material breach
by the Company under this Agreement; or (c) the Executive resigns in connection
with a Change in Control as a result of the Company’s failure to obtain the
assumption of this Agreement, without limitation or reduction, by any successor
to the Company or any parent corporation of the Company.

 

6 of 14



--------------------------------------------------------------------------------

6.5 Incapacity of Executive. If the Executive suffers from a physical or mental
condition that qualifies the Executive for benefits under the Company’s Long
Term Disability policy (or would qualify the Executive for benefits if the
Executive was covered by the Long Term Disability policy), the Executive’s
employment may be terminated by the Company, in which event, the Company will
pay Executive a lump sum equal to twelve months’ Base Salary in effect on the
Termination Date (or, if greater, the highest Base Salary in effect during the
three year period ending on the Termination Date), which shall be paid within 60
days following the Termination Date. However, if, on the Termination Date, the
Executive is a “specified employee” as defined in regulations under Section 409A
of the Code and the termination payment is “nonqualified deferred compensation”
that is subject to Section 409A and is considered to be triggered by the
Executive’s “separation from service,” such payment will be made on the first
payroll payment date which is more than six months following the Termination
Date. Notwithstanding the foregoing, the amount payable hereunder will be
reduced by any benefits payable under any disability plans provided by the
Company under paragraph 4.4 of this Agreement. The right to the compensation due
under this paragraph 6.5 is subject to the execution and nonrevocation by the
Executive or the Executive’s legal representative of the Company’s Separation
Agreement and General Release, substantially in the form attached to this
Agreement, which will operate as a release of all legally waivable claims
against the Company and its affiliates, employees and directors. In applying
this paragraph, the Company will comply with any applicable legal requirements,
including the Americans with Disabilities Act.

6.6 Death of Executive. If the Executive dies during the term of this Agreement,
Executive’s employment will terminate without compensation to the Executive’s
estate except the obligation to pay the Executive’s estate a lump sum equal to
twelve months’ Base Salary in effect on the date of death (or, if greater, the
highest Base Salary in effect during the three year period ending on the date of
death).

6.7 Effect of Termination. Subject to paragraph 14, the termination of
Executive’s employment will terminate all obligations of the Executive to render
services on behalf of the Company. All keys, entry cards, credit cards, files,
records, financial information, furniture, furnishings, computers, cellular
phones, Blackberry devices, equipment, supplies and other items relating to the
Company will remain the property of the Company. The Executive will have the
right to retain and remove all personal property and effects that are owned by
the Executive and located in the offices of the Company. All such personal items
will be removed from such offices no later than 14 days after the effective date
of termination, and the Company is hereby authorized to discard any items
remaining and to reassign the Executive’s office space after such date. Prior to
the effective date of termination, the Executive will cooperate with the Company
to provide for the orderly separation of the Executive’s employment.

6.8 Equity Compensation Provisions. Notwithstanding any provision to the
contrary in any option agreement, restricted stock agreement, plan or other
agreement relating to equity based compensation, in the event of a termination
under paragraph 6.3 of this Agreement, or in the event of a termination under
paragraph 6.1.1 of this Agreement if at the time of the termination under
paragraph 6.1.1 Tom L. Ward is not the Chairman and Chief Executive Officer of
the Company: (a) all units, stock options, incentive stock options, performance
shares, stock appreciation rights and restricted stock granted and held by
Executive immediately prior to such termination will immediately become 100%
vested; and (b) the Executive’s right to exercise any previously unexercised
options will not terminate until the latest date on which such option would
expire but for Executive’s termination of employment. To the extent the Company
is unable to provide for one or both of the foregoing rights the Company will
provide in lieu thereof a lump-sum cash payment equal to the difference between
the total value of such units, stock options, incentive stock options,
performance shares, stock appreciation rights and shares of restricted stock
(the “Equity Compensation Rights”) with the foregoing rights as of the date of
Executive’s termination of employment and the total value of the Equity
Compensation Rights without the foregoing rights as of the date of the
Executive’s termination of employment. The foregoing amounts will be determined
by the Board in good faith based on a valuation performed by an independent
consultant selected by the Board and the cash payment, if any, will be paid in a
lump sum in the case of a termination under paragraph 6.1.1, at the same time as
the severance payment is otherwise due under such paragraph, and in the case of
a termination under paragraph 6.3, at the same time the payment is due under
such paragraph. The right to the foregoing termination compensation under
clauses (a) and (b) above is subject to the Executive’s execution and
nonrevocation of the Company’s Separation Agreement and General Release,
substantially in the form attached to this Agreement, which will operate as a
release of all legally waivable claims against the Company and its affiliates,
employees and directors. Such payment is further conditioned upon the
Executive’s compliance with all of the provisions of this Agreement, including
all post-employment obligations.

 

7 of 14



--------------------------------------------------------------------------------

6.9 Application of Section 4999. If any amount payable to the Executive under
this Agreement or otherwise would constitute a “parachute payment” within the
meaning of Section 280G of the Code and, but for this paragraph 6.9, would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the Executive’s payments hereunder shall be reduced to the greatest
amount that would not be subject to the Excise Tax if, after taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax, and any other applicable taxes, the Executive would retain a greater
amount on an after-tax basis following such reduction.

6.10 Sole Source of Severance Benefits. This paragraph 6 is intended to be the
Executive’s sole source of severance benefits from the Company. If the Executive
is or becomes eligible to receive severance under another plan, program or
policy with the Company or other agreement with the Company, the amount paid
under paragraph 6 will be reduced by the severance amount paid under another
plan, program or policy with the Company or other agreement with the Company.

7. Confidentiality. The Executive recognizes that the nature of the Executive’s
services are such that the Executive will have access to information that
constitutes trade secrets, is of a confidential nature, is of great value to the
Company or is the foundation on which the success of the Company is predicated.
The Executive agrees not to disclose to any person other than the Company’s
employees or the Company’s legal counsel or other parties authorized by the
Company to receive confidential information (“Confidential Information”) nor use
for any purpose, other than the performance of this Agreement, any Confidential
Information. Confidential Information includes data or material (regardless of
form) that is: (a) a trade secret; (b) provided, disclosed or delivered to
Executive by the Company, any officer, director, employee, agent, attorney,
accountant, consultant, or other person or entity employed by the Company in any
capacity, any customer, borrower or business associate of the Company or any
public authority having jurisdiction over the Company of any business activity
conducted by the Company; or (c) produced, developed, obtained or prepared by or
on behalf of Executive or the Company (whether or not such information was
developed in the performance of this Agreement) with respect to the Company or
any assets oil and gas prospects, business activities, officers, directors,
employees, borrowers or customers of the foregoing. However, Confidential
Information will not include any information, data or material that at the time
of disclosure or use was generally available to the public other than by a
breach of this Agreement, was available to the party to whom disclosed on a
non-confidential basis by disclosure or access provided by the Company or a
third party, or was otherwise developed or obtained independently by the person
to whom disclosed without a breach of this Agreement. On request by the Company,
the Company will be entitled to a copy of any Confidential Information in the
possession of the Executive. The provisions of this paragraph 7 will survive the
termination, expiration or cancellation of Executive’s employment for a period
of one year after the date of termination. The Executive will deliver to the
Company all originals and copies of the documents or materials containing
Confidential Information by the 14th day following his/her termination. For
purposes of paragraphs 7, 8, and 9 of this Agreement, the Company expressly
includes any of the Company’s subsidiaries or affiliates.

 

8 of 14



--------------------------------------------------------------------------------

8. Non-Solicitation. The Executive agrees that during the Non-Solicitation
Period (as hereafter defined), Executive will not directly, either personally or
by or through his/her agent, on behalf of himself/herself or on behalf of any
other individual, association or entity, (i) use any of the Confidential
Information for the purposes of calling on any established customer of the
Company or soliciting or inducing any of such customers to acquire, or providing
to any of such customers, any product or service provided by the Company or any
affiliate or subsidiary of the Company; (ii) solicit, influence or encourage any
established customer of the Company to divert or direct such customer’s business
to the Executive or any person or entity by which or with which the Executive is
employed, associated, affiliated or otherwise related; or (iii) solicit, divert
or attempt to solicit or divert any person or entity who has been identified and
contacted by the Company, either directly or through such entity’s agent(s),
with respect to a possible acquisition by, or transaction with, the Company. For
the purposes hereof, the term “Non-Solicitation Period” shall mean a period of
six months after Executive’s employment ceases for any reason.

9. Non-Interference. The Executive agrees that during the Non-Interference
Period (as hereafter defined) he/she will not, directly or indirectly, either
personally or by or through his/her agent, on behalf of himself/herself or on
behalf of any other individual, association or entity, hire, solicit or seek to
hire any employee of the Company or any affiliate or subsidiary of the Company,
or any individual who was an employee of the Company or any affiliate or
subsidiary of the Company during the twelve-month period prior to the
Termination Date, or in any other manner attempt, directly or indirectly, to
persuade any such employee to discontinue his or her status of employment with
the Company or any affiliate or subsidiary of the Company or to become employed
in a business or activities likely to be competitive with the business of the
Company or any affiliate or subsidiary of the Company. For the purposes hereof,
the term “Non-Interference Period” shall mean a period of six months after
Executive’s employment ceases for any reason.

10. Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

11. Remedies. The Executive acknowledges and understands that the provisions of
this Agreement are of a special and unique nature, the loss of which cannot be
adequately compensated for in damages by an action at law, and that the breach
or threatened breach of the provisions of this Agreement would cause the Company
or any of its subsidiaries irreparable harm. In the event of a breach or
threatened breach by the Executive of the provisions of this Agreement, the
Company or any of its subsidiaries or affiliates shall be entitled to an
injunction restraining the Executive from such breach. In addition to the
foregoing and not in any way in limitation thereof, or in limitation of any
right or remedy otherwise available, if the Executive violates any provision of
paragraph 7, 8 or 9 hereof, any compensation or severance payments then or
thereafter due from the Company to the Executive shall be terminated forthwith
and the Company’s obligation to pay and the Executive’s right to receive such
compensation as severance payments shall terminate and be of no further force or
effect, in each case without limiting or affecting the Executive’s obligations
under such paragraphs 7, 8 and 9 or the Company’s or its subsidiaries’ or
affiliates’ other rights and remedies available at law or equity. Nothing
contained in this Agreement shall be construed as prohibiting the Company or any
of its subsidiaries or affiliates from pursuing, or limiting the Company’s or
any of its subsidiaries’ or affiliates’ ability to pursue, any other remedies
available for any breach or threatened breach of this Agreement by the
Executive.

 

9 of 14



--------------------------------------------------------------------------------

12. Proprietary Matters.

12.1 The Executive acknowledges and agrees that the Company owns all right,
title and interest (including patent rights, copyrights, trade secret rights,
trademark rights and all other intellectual and industrial property rights)
relating to any and all inventions (whether or not patentable), works of
authorship, design, know-how, ideas and information made or conceived or reduced
to practice, in whole or in part, by the Executive during the term of this
Agreement which are useful in, or directly or indirectly related to, the
business of the Company or any Confidential Information (collectively, the
“Proprietary Rights”). The Executive further acknowledges and agrees that all
such Proprietary Rights are “works made for hire” of which the Company is the
author. The Executive agrees to promptly disclose and provide all Proprietary
Rights to the Company; provided, in the event the Proprietary Rights shall not
be deemed to constitute “works made for hire,” or in the event the Executive
should, by operation of law or otherwise, be deemed to retain any rights in the
Proprietary Rights, the Executive agrees to assign to the Company, without
further consideration, the Executive’s entire right, title and interest in and
to each and every such Proprietary Right.

12.2 The Executive hereby agrees to assist Company in obtaining and enforcing
United States and/or foreign letters patent and copyright registrations covering
the Proprietary Rights and further agrees that Executive’s obligation to assist
Company shall continue beyond the termination of Executive’s employment
hereunder. If Company is unable because of Executive’s mental or physical
incapacity or for any other reason to secure Executive’s signature to apply for
or to pursue any application for any United States or foreign letters patent or
copyright registrations covering inventions assigned to Company, then Executive
hereby irrevocably designates and appoints Company and its duly authorized
officers and agents as Executive’s agent and attorney-in-fact to act for and on
Executive’s behalf to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by Executive. Executive hereby waives and quitclaims to Company
any and all claims of any nature whatsoever which Executive now or hereafter may
have for infringement of any patent or copyright resulting from any such
application for letters patent or copyright registrations assigned hereunder to
Company. Executive will further assist Company in every lawful way to enforce
any copyrights or patents obtained, including without limitation, testifying in
any suit or proceeding involving any of the copyrights or patents or executing
any documents deemed necessary by Company, all without further consideration
except as contemplated by the immediately following sentence but at the expense
of Company. If Executive is called upon to render such assistance after
termination of Executive’s employment hereunder, then Executive shall be
entitled to a fair and reasonable per diem fee (which shall not be less than
Executive’s equivalent daily Base Salary) in addition to reimbursement of any
expenses incurred at the request of Company.

 

10 of 14



--------------------------------------------------------------------------------

13. Governing Law and Venue. To the extent not preempted by federal law, the
provisions of this Agreement shall be construed and enforced in accordance with
the laws of the State of Oklahoma, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
provision to the substantive law of another jurisdiction. Each party hereby
agrees that Oklahoma City, Oklahoma is the proper venue for any litigation
seeking to enforce any provision of this Agreement, and each party hereby waives
any right it otherwise might have to defend, oppose, or object to, on the basis
of jurisdiction, venue, or forum nonconveniens, a suit filed by the other party
in any federal or state court in Oklahoma City, Oklahoma to enforce any
provision of this Agreement.

14. Survival. In the event of termination of employment or expiration and
nonrenewal of the Agreement, neither the Company nor the Executive will have any
further obligations hereunder, except for any obligations that expressly survive
termination of employment including paragraphs 6, 7, 8, 9, 10, 11, 12 and 13.

15. Miscellaneous. The parties further agree as follows:

15.1 Time. Time is of the essence of each provision of this Agreement.

15.2 Notices. Any notice, payment, demand or communication required or permitted
to be given by any provision of this Agreement will be in writing and will be
deemed to have been given when received by personal delivery, by facsimile, by
overnight courier, or by certified mail, postage and charges prepaid, directed
to the following address or to such other or additional addresses as any party
might designate by written notice to the other party:

 

To the Company:    SandRidge Energy, Inc.    123 Robert S. Kerr Ave.    Oklahoma
City, OK 73102    Attn: Mary L. Whitson To the Executive:    [            ]   
123 Robert S. Kerr Ave.    Oklahoma City, OK 73102

15.3 Assignment. The Company may assign its rights and obligations under this
Agreement to any subsidiary or affiliate, and any entity to whom this Agreement
is assigned shall be treated as the Company for purposes of this Agreement. The
Executive may not transfer or assign this Agreement or any of his/her rights or
interests herein, in whole or in part, to any other person or entity without the
prior written consent of the Company.

15.4 Construction. If any provision of this Agreement or the application thereof
to any person or circumstances is determined, to any extent, to be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which the same is
held invalid or unenforceable, will not be affected thereby, and each term and
provision of this Agreement will be valid and enforceable to the fullest extent
permitted by law.

15.5 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter herein contained, and no
modification hereof will be effective unless made by a supplemental written
agreement executed by all of the parties hereto.

 

11 of 14



--------------------------------------------------------------------------------

15.6 Binding Effect and Third Party Beneficiary. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
affiliates, officers, employees, agents, successors and assigns (including, in
the case of the Company or any of its subsidiaries or affiliated companies, the
successor to the business of the Company as a result of the transfer of all or
substantially all of the assets or capital stock of the Company or any of its
subsidiaries or affiliates).

15.7 Supercession. This Agreement is the final, complete and exclusive
expression of the agreement between the Company and the Executive and supersedes
and replaces in all respects any prior oral or written employment agreements. On
execution of this Agreement by the Company and the Executive, the relationship
between the Company and the Executive after the effective date of this Agreement
will be governed by the terms of this Agreement and not by any other agreements,
oral or otherwise.

15.8 Non-Contravention. Executive represents and warrants to the Company that
the execution and performance of this Agreement will not violate, constitute a
default under, or otherwise give rights to any third party, pursuant to the
terms of any Agreement to which Executive is a party.

15.9 Indemnity. EXECUTIVE AGREES TO INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS
DIRECTORS, OFFICERS AND EMPLOYEES AND AGENTS (THE “INDEMNIFIED PARTIES”) AGAINST
ANY LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE, AS INCURRED, (“LOSS”) TO WHICH
THE INDEMNIFIED PARTIES MAY BECOME SUBJECT OR INCUR, INSOFAR AS SUCH LOSS ARISES
OUT OF OR IS BASED UPON ANY INACCURACY IN ANY REPRESENTATION OR WARRANTY GIVEN
BY EXECUTIVE IN THIS AGREEMENT INCLUDING REPRESENTATIONS AND WARRANTIES MADE IN
PARAGRAPH 15.8 AND TO REIMBURSE THE INDEMNIFIED PARTIES FOR ANY AND ALL EXPENSES
(INCLUDING THE FEES AND DISBURSEMENTS OF COUNSEL CHOSEN BY THE INDEMNIFIED
PARTIES) AS SUCH EXPENSES ARE REASONABLY INCURRED BY THE INDEMNIFIED PARTIES IN
CONNECTION WITH INVESTIGATING, DEFENDING, SETTLING, COMPROMISING OR PAYING ANY
SUCH LOSS.

15.10 Compliance with Section 409A of the Code. This Agreement is intended to
comply with Section 409A of the Code and shall be construed and interpreted in
accordance with such intent. To the extent any benefit paid under this Agreement
shall be subject to Section 409A of the Code, such benefit shall be paid in a
manner that will comply with Section 409A, including any IRS 409A Guidance. Any
provision of this Agreement that would cause the payment of any benefit to fail
to satisfy Section 409A of the Code shall have no force and effect until amended
to comply with Section 409A (which amendment may be retroactive to the extent
permitted by the IRS 409A Guidance).

15.11 Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all taxes that the Company reasonably determines to be
required to be withheld pursuant to any law, regulation, or ruling. However, it
is the Executive’s obligation to pay all required taxes on any amounts paid
under this Agreement, regardless of the extent to which amounts are withheld.

15.12 Nonduplication of Benefits. No provision of this Agreement shall require
the Company to provide the Executive with any payment, benefit or grant that
duplicates any payment, benefit or grant that the Executive is entitled to
receive under another plan, program or policy with the Company or other
agreement with the Company.

 

12 of 14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective the
date first above written.

[SIGNATURES ON FOLLOWING PAGE]

 

13 of 14



--------------------------------------------------------------------------------

 

SANDRIDGE ENERGY, INC. By:  

 

  Tom L. Ward   Date       Chairman, Chief Executive Officer and President  
(the “Company”) By:  

 

  [            ]   Date       (the “Executive”)  

 

14 of 14



--------------------------------------------------------------------------------

LOGO [g130867ex10_1.jpg]

Agreement Date

VIA HAND DELIVERY

Mr./Ms. Executive Name

Street Address

City, State Zipcode

Re: Separation Agreement, Executive Name

Dear Executive:

Thank you for your service to SandRidge Energy, Inc. and its affiliates
(“SandRidge” or “Company”). This letter, when fully executed, will constitute
the Separation Agreement (“Separation Agreement” or “Agreement”) between you and
SandRidge concerning the terms of your separation from employment with
SandRidge.

 

1. Termination of Employment. SandRidge has made the decision to terminate your
employment effective Separation Date.

 

2. Final Payment. You have been paid or will be paid your earned salary through
the effective date of the termination of your employment. Your final paycheck
will include payment for number (#) days of accrued and unused paid time off
(“PTO”). If you believe the amount of your final paycheck is incorrect, you
agree to contact SandRidge immediately.

 

3.

Severance Payment. Consistent with the terms of your Employment Agreement, and
in consideration of your service to SandRidge and your execution of this
Separation Agreement and the General Release contained hereafter, SandRidge will
provide you with a severance payment equal to number (#) months base salary.
This severance payment will not otherwise be “benefit bearing” and will not be
considered as compensation for purposes of the Company’s 401(k) plan, the
non-qualified deferred compensation plan or for accrual of PTO or other leave.
The severance payment will be paid within 60 days of your Separation Date. You
will only receive the severance payment if you have returned an executed copy of
this Separation Agreement and the accompanying General Release during the
[ 21/45] day period immediately following the date you receive this Separation
Agreement and you have not revoked such General Release within the seven day
revocation period described below. In order to receive the severance payment you
must also return all SandRidge property within 14 days of your Separation Date.

 

4. Return of SandRidge Property. If you have any Company property in your
possession, you agree to immediately return it to your supervisor or the Human
Resources Department within 14 days of your Separation Date. SandRidge property
includes work product, electronic devices and other physical property of the
Company. This includes equipment, supplies, keys, security items, credit cards,
passwords, electronic devices, laptop computers, cellular phones and Blackberry
devices. You must also return all originals and any copies of Company records.
This includes any disks, files, notebooks, etc. that you have personally
generated or maintained with respect to the Company’s business, as well as any
Company records in your possession.

 

1 of 7



--------------------------------------------------------------------------------

 

5. Release of Claims. You waive and release and promise never to assert any and
all claims, known and unknown, that you have or might have against SandRidge and
any related entities, directors, officers, members of leadership, agents,
attorneys, employees, predecessors, successors, or assigns, arising from or
related to your employment with SandRidge and/or the termination of your
employment with SandRidge. These claims include, but are not limited to,
personal injury claims, contract claims, employment claims, wage and hour
claims, claims arising under federal, state and local statutory or common law,
such as (without limitation) Title VII of the Civil Rights Act of 1964, The Age
Discrimination in Employment Act, the Americans With Disabilities Act and the
law of contract and tort.

 

6. General Release. To accept this Separation Agreement and your severance
payment, you will execute a copy of this Separation Agreement and the attached
General Release and return it to SandRidge during the [21/45] day period
immediately following from the date you receive this Separation Agreement. By
signing this Agreement, you are agreeing that once seven days have passed from
the date you sign the General Release, you will not attempt to revoke or rescind
the General Release at any time in the future, and you are agreeing not to
commence any action released in paragraph 5, above, in regard to your prior
employment relationship. By signing this Agreement, you are representing to
SandRidge that you fully understand the General Release and will have had an
opportunity to seek legal advice regarding the General Release and the proposed
Separation Agreement, if you desire to do so, before signing either document.
You are also representing to SandRidge that between the date of this notice and
the date you sign the General Release you have not commenced, and will not
commence, any charge, action or complaint with any court or with the Equal
Employment Opportunity Commission, the United States Department of Labor or with
any other federal or state judicial or administrative agency in regard to your
employment relationship or any matters arising out of that relationship. These
claims include, but are not limited to, claims arising under federal, state and
local statutory or common law, such as Title VII of the Civil Rights Act of
1964, The Age Discrimination in Employment Act, the Americans with Disabilities
Act and the law of contract and tort. Finally, you are representing that you
fully understand that any such filing or actions shall constitute a rejection or
breach of our agreements contained herein. You also waive and release and
promise never to assert any such claims, even if you do not believe that you
have such claims.

 

7. Continued Assistance. You will continue to cooperate with and assist
SandRidge and its representatives and attorneys as requested with respect to any
investigations, litigation, arbitration or other dispute resolutions by being
available for interviews, depositions and/or testimony in regard to any matters
in which you are or have been involved or with respect to which you have
relevant information. SandRidge will reimburse you for reasonable expenses you
may incur for travel in connection with this obligation to assist SandRidge. In
addition, SandRidge will compensate you at a reasonable hourly rate for all time
spent providing such assistance.

 

8. Future Activities. You will not at any time in the future voluntarily contact
or participate with any governmental agency in connection with any complaint or
investigation pertaining to the Company, and you will not be employed or
otherwise act as an expert witness or consultant or in any similar paid capacity
in any litigation, arbitration, regulatory or agency hearing or other
adversarial or investigatory proceeding involving the Company. In addition, at
no time in the future will you voluntarily have any contact with any of the
Company’s current or former employees for purposes of soliciting, advising about
or discussing their participation or potential participation in any litigation,
arbitration, regulatory or agency hearing or other adversarial or investigatory
proceeding involving the Company.

 

2 of 7



--------------------------------------------------------------------------------

 

9. Preserving Name and Reputation. You will not at any time in the future
defame, disparage or make statements or disparaging remarks which could
embarrass or cause harm to SandRidge’s name and reputation or the names and
reputation of any of its officers, directors, representatives, agents, employees
or SandRidge’s current, former or prospective vendors, professional colleagues,
professional organizations, associates or contractors, to any governmental or
regulatory agency or to the press or media. “Disparagement” as used herein means
the form and substance of any communication, regardless of whether or not you
believe it to be true, that tends to degrade or belittle SandRidge or subject it
to ridicule or embarrassment. You agree this paragraph is a material provision
of this Separation Agreement and that in the event of breach, you will be liable
for the return of the value of all consideration received as well as any other
damages sustained by SandRidge.

 

10. Forfeiture. In the event that you breach any of your obligations under this
Separation Agreement or as otherwise imposed by law, SandRidge shall be entitled
to stop payment of any benefit due under this Agreement and shall be entitled to
recover any benefit paid under the Agreement and to obtain all other relief
provided by law or equity, including, but not limited to, injunctive relief.

 

11. Additional Warranties. You represent and warrant that as of this date you
have suffered no work related injury during your employment with SandRidge and
that you have no intention of filing a claim for worker’s compensation benefits
arising from any incident occurring during your employment with the Company. You
further represent that you have accounted to the Company for any and all hours
worked through Separation Date including overtime, and that you have been paid
for such hours worked at the appropriate rate. You also represent and warrant
that you are not due any unpaid vacation or sick pay.

 

12. No Admission/Offer of Compromise. By making this severance offer, SandRidge
is not admitting liability or responsibility for any past due wages or other
consideration. Any alleged responsibility or liability on the part of the
Company has been and continues to be denied. In addition, this severance offer
constitutes an offer of compromise pursuant to the applicable rules of evidence.

 

13. Governing Law and Venue. To the extent not preempted by federal law, the
provisions of this Separation Agreement shall be construed and enforced in
accordance with the laws of the State of Oklahoma, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this provision to the substantive law of another jurisdiction.
Each party hereby agrees that Oklahoma City, Oklahoma is the proper venue for
any litigation seeking to enforce any provision of this Separation Agreement,
and each party hereby waives any right it otherwise might have to defend,
oppose, or object to, on the basis of jurisdiction, venue, or forum
nonconveniens, a suit filed by the other party in any federal or state court in
Oklahoma City, Oklahoma to enforce any provision of this Separation Agreement.

 

14. Severability. If any portion, provision or part of this Separation Agreement
is held, determined or adjudicated to be invalid, unenforceable or void for any
reason whatsoever, each such portion, provision or part shall be severed from
the remaining portions, provisions or parts of this Separation Agreement and
shall not affect the validity or enforceability of such remaining portions,
provisions or parts.

 

3 of 7



--------------------------------------------------------------------------------

 

15. Entire Agreement. This Separation Agreement between you and SandRidge, in
the event you execute this Agreement, will be in consideration of the mutual
promises described above. Also, this Agreement and the General Release will
constitute the entire agreement between you and SandRidge with respect to your
separation from employment. There are no agreements, written or oral, expressed
or implied, between the parties hereto, concerning the subject matter hereof,
except the agreements set forth in this Separation Agreement and the Employment
Agreement to which it relates. It is understood that the requirements of
paragraph 14 of the Employment Agreement survive the termination of employment.

We are pleased that we were able to part ways on these amicable terms. We wish
you every success in your future endeavors.

Sincerely,

 

SANDRIDGE ENERGY, INC.   Agreed to on behalf of SandRidge Energy, Inc.  

 

Chairman, Chief Executive Officer and President

    

 

Date

 

By signing below, I acknowledge that I have been given the opportunity to review
this Separation Agreement carefully; that I have read this Agreement and
understand the terms of the Agreement; and that I voluntarily agree to them.

 

ACCEPTED AND AGREED TO BY:       

 

Executive Name

    

 

Date

 

 

4 of 7



--------------------------------------------------------------------------------

NOTICE

Various laws, including Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1866, as amended, the Pregnancy Discrimination Act of 1978, the
Equal Pay Act, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act, the Rehabilitation Act of 1973, the Americans With Disabilities
Act, the Employee Retirement Income Security Act and the Veterans Reemployment
Rights Act (all as amended from time to time), prohibit employment
discrimination based on sex, race, color, national origin, religion, age,
disability, eligibility for covered employee benefits and veteran status. You
may also have rights under laws such as the Older Worker Benefit Protection Act
of 1990, the Worker Adjustment and Retraining Act of 1988, the Fair Labor
Standards Act, the Family and Medical Leave Act, the Occupational Health and
Safety Act and other federal, state and/or municipal statutes, orders or
regulations pertaining to labor, employment and/or employee benefits. These laws
are enforced through the United States Department of Labor and its agencies,
including the Equal Employment Opportunity Commission (EEOC), and various state
and municipal labor departments, fair employment boards, human rights
commissions and similar agencies. [The attached Schedule 1 contains demographic
information setting out the people with your work group who were affected and
not affected by the separation affecting you].

This General Release is being provided to you in connection with the special,
individualized severance package outlined in a proposed Separation Agreement
dated Separation Date. You have until the close of business [21/45] days from
the date you receive the Agreement and this General Release to make your
decision. You may accept the special, individualized severance package by
signing the Agreement at any time during that period. If you do not accept the
severance package and sign and return this General Release within [21/45] days,
you will not be eligible for the special, individualized severance package.

BEFORE EXECUTING EITHER THE PROPOSED SEPARATION AGREEMENT OR THIS GENERAL
RELEASE YOU SHOULD REVIEW THESE DOCUMENTS CAREFULLY AND CONSULT AN ATTORNEY.

You may revoke this General Release within seven days after you sign it and it
shall not become effective or enforceable until that revocation period has
expired. Revocation must be in writing and received by the Company’s Human
Resource Department, Attn: Mary Whitson within the seven day period following
your execution of this General Release.

GENERAL RELEASE

My employment with SandRidge is terminated effective Separation Date. In
consideration of the special, individualized severance package offered to me by
SandRidge and the separation benefits I will receive as reflected in a notice
dated Agreement Date (the “Separation Agreement”), I, Executive Name, hereby
release and discharge SandRidge and its predecessors, successors, affiliates,
and partners and each of those entities’ employees, officers, directors and
agents (hereafter collectively referred to as the “Company”) from all claims,
liabilities, demands, and causes of action, known or unknown, fixed or
contingent, which I may have or claim to have against the Company either as a
result of my past employment with the Company and/or the severance of that
relationship and/or otherwise, and hereby waive any and all rights I may have
with respect to and promise not to file a lawsuit to assert any such claims.

 

5 of 7



--------------------------------------------------------------------------------

This General Release includes, but is not limited to, claims arising under Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, as amended,
the Pregnancy Discrimination Act of 1978, the Equal Pay Act, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act, the Rehabilitation Act of
1973, the Americans With Disabilities Act, the Employee Retirement Income
Security Act or 1974 and the Veterans Reemployment Rights Act (all as amended
from time to time). This General Release also includes, but is not limited to,
any rights I may have under the Older Workers Benefit Protection Act of 1990,
the Worker Adjustment and Retraining Act of 1988, the Fair Labor Standards Act,
the Family and Medical Leave Act, the Occupational Health and Safety Act and any
other federal, state and/or municipal statutes, orders or regulations pertaining
to labor, employment and/or employee benefits. This General Release also applies
to any claims or rights I may have growing out of any legal or equitable
restrictions on the Company’s rights not to continue an employment relationship
with its employees, including any expressed or implied employment contracts, and
to any claims I may have against the Company for fraudulent inducement or
misrepresentation, defamation, wrongful termination or other retaliation claims
in connection with workers’ compensation or alleged “whistleblower” status or on
any other basis whatsoever.

It is specifically agreed, however, that this General Release does not have any
effect on any rights or claims I may have against the Company which arise after
the date I execute this General Release or on any vested rights I may have under
any of the Company’s qualified benefit plans or on any of the Company’s
obligations under the Separation Agreement.

I have carefully reviewed and fully understand all the provisions of the
Separation Agreement and General Release, including the foregoing notice. I have
not relied on any representation or statement, oral or written, by the Company
or any of its representatives, which is not set forth in those documents.

The Separation Agreement and this General Release, including the foregoing
notice, set forth the entire agreement between me and the Company with respect
to this subject. I understand that my receipt and retention of the separation
benefits covered by the Separation Agreement are contingent not only on my
execution of this General Release, but also on my continued compliance with my
other obligations under the Separation Agreement.

I acknowledge that the Company gave me [21/45] days to consider whether I wish
to accept or reject the separation benefits I am eligible to receive under the
Separation Agreement in exchange for this General Release. I also acknowledge
that the Company advised me to seek independent legal advice as to these
matters, if I chose to do so. I hereby represent and state that I have taken
such actions and obtained such information and independent legal or other
advice, if any, that I believed were necessary for me to fully understand the
effects and consequences of the Separation Agreement and this General Release
prior to signing those documents.

 

Date:                    , Year

 

Executive Name

 

6 of 7



--------------------------------------------------------------------------------

SCHEDULE 1

[TO BE USED IN THE EVENT OF A GROUP TERMINATION ONLY]

SandRidge Energy, Inc. Severance Agreement and General Release Agreement

The following demographic information provided in the two tables below is
provided to you for review and consideration in connection with signing the
SEVERANCE AGREEMENT AND GENERAL RELEASE. This list represents job titles and
ages of employees of SandRidge whose employment has recently terminated.

 

TITLE

 

AGE(S)

     

This list represents the job titles and ages of current employees of SandRidge
whose employment has not recently terminated. Those employees by job title and
age are as follows:

 

TITLE

 

AGE(S)

     

 

7 of 7